DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0202530 (Mainprize).

As per claim 1, Mainprize teaches a method, comprising: 
receiving at least one image (Mainprize: Fig. 1: 102; Fig. 2L 220; paras 2, 4, 7, 10, 21, 39, 48, 49, 53, 66, 68: x-ray); 
calculating one or more texture parameters based on the at least one image (Mainprize: paras 5, 7, 22, 24, 46, 53, 65, 77, 78, 85: texture; Fig. 1: 106; Fig. 3; abstract & para 20: “task-based measure of a signal-to-noise ratio ("SNR") measurement of a detection task is computed over a number of small regions-of-interest ("ROis")”; paras 22, 33, 41, 46, 52, 53, 57, 58, 66, 71, 76, 85: noise/SNR); and 
predicting performance of a human observer in detecting a signal or an object in the at least one image obtained by an imaging system or processed by an imaging process based on the one or more texture parameters (Mainprize: para 40: “model parameters for the human visual system”; para 57: “task-based measure is based on a "model observer," which is an algorithmic construct that evaluates an imaging task… model observers can be modified to include " human" parameters that account for human visual response, decision making, and skill”; Fig. 1: primarily 106, 108/110; Figs. 7A, 7B; paras 7, 22, 24, 46, 65).

As per claim 2, Mainprize teaches the method of claim 1, wherein the one or more texture parameters are one or more of correlation, homogeneity, energy, entropy, contrast, coarseness, busyness, complexity, short runs emphasis, long runs emphasis, gray level nonuniformity, run length nonuniformity, or run percentage (Mainprize: See arguments and citations offered in rejecting claim 1 above: also see Fig. 1: 106; Fig. 3; para 41: noise).

As per claim 3, Mainprize teaches the method of claim 1, further comprising selecting a region of interest (ROI) within the at least one image (Mainprize: See arguments and citations offered in rejecting claim 1 above: also see Fig. 1: 104; Fig. 6).

As per claim 4, Mainprize teaches the method of claim 1, wherein the at least one image is a simulated image of a patient, a clinical image of a patient, a simulated image acquired by an airport scanner, an actual image acquired by an airport scanner, a tomographic image, a projection image as used in (Mainprize: See arguments and citations offered in rejecting claim 1 above: also see Fig. 1: 102).

As per claim 5, Mainprize teaches the method of claim 1, further comprising: developing, modifying, or optimizing a machine learning algorithm used in the imaging system, the imaging process, or other image interpretation device based on the predicted detection performance of the human observer; developing, modifying, or optimizing a computer-aided diagnosis (CAD) engine based on the predicted detection performance of the human observer; developing, modifying, or optimizing a search engine based on the predicted detection performance of the human observer; developing, modifying, or optimizing a model for human observers based on the predicted detection performance of the human observer; developing, modifying, or optimizing a visual search model based on the predicted detection performance of the human observer; developing, modifying, or optimizing a method or process of forming digital pathological images or microscopic images based on the predicted detection performance of the human observer; or developing, modifying, or optimizing psychophysical models for search and detection by humans based on the predicted detection performance of the human observer (Mainprize: See arguments and citations offered in rejecting claim 1 above: also see para 20: “These systems and methods can thus be used to inform a clinician whether a particular mammographic image would be suitable for detecting an actual lesion, or whether alternative screening methods should be utilized to achieve more reliable diagnostic results”; para 24: “This measure of the expected lesion conspicuity, which may be referred to as a "masking score," may be useful in determining those women who should be recommended for alternative screening modalities… The masking score may also be used to flag images for additional review and closer scrutiny by a panel of radiologists, and may also be useful for directing computer-aided detection algorithms”; para 25: “The ability to objectively identify those mammographic images in which it will be more difficult to detect lesions will be informative to the radiologist and may be used to identify women who should be invited to have alternative breast cancer screening strategies”; para 85: “Such a tool may prove useful in helping to identify mammograms with a potential for limited observer SNR that need a more careful assessment, to help improve CAD algorithms, or as a quantitative measure to identify women who should be invited to be screened with alternative imaging modalities”).

As per claim 6, Mainprize teaches the method of claim 5, further comprising assigning a weight to each of two or more texture parameters based on a detection task (Mainprize: See arguments and citations offered in rejecting claim 5 above: also see equation 4: W, NNPS: para 41: “task function (e.g., the function that describes a particular detection task); and NNPS(u,v) is the normalized noise power spectrum”; para 35: “missed lesions for mammography, the task that is of concern is that of lesion detection… "local detectability" is introduced, represented by the symbol, d.sub.local, which is a measure of a simple detection task of a single object in a small ROI in the mammographic image”; Fig. 1: 106, 108/110: “task-based measure”; para 10: “task-based measure that is based on a statistical measure of a detection task”; paras 20, 22, 33-35, 41, 42, 45, 87-60, 71, 76: task).

As per claim 7, Mainprize teaches the method of claim 6, wherein the detection task is detecting explosives in bags or packages, finding a high or low contrast signal in a dense or turbulent atmosphere, finding a signal having high or low spatial frequency, internally inspecting a component, detecting flaws in a product, or finding a mass or calcification in body tissue, a blood vessel, or an organ (Mainprize: See arguments and citations offered in rejecting claim 5 above).

As per claim 8, Mainprize teaches the method of claim 1, wherein the imaging system is an X-ray system, an optical system, an ultrasound system, a three-dimensional ultrasound system, a magnetic resonance (Mainprize: See arguments and citations offered in rejecting claim 1 above; para 2: “x-ray mammography… digital mammography, digital tomosynthesis, dual-energy mammography, or contrast-enhanced mammography”; paras 2, 4, 7, 10, 21, 39, 48, 49, 53, 66, 68: x-ray).

As per claim 9, Mainprize teaches the method of claim 8, wherein the imaging process is a process performed by the imaging system (Mainprize: See arguments and citations offered in rejecting claim 8 above).

As per claim 10, Mainprize teaches the method of claim 1, further comprising designing, modifying, or optimizing parameters or structures of the imaging system or the imaging process based on the predicted performance of a human observer to detect a signal or an object in the at least one image (Mainprize: See arguments and citations offered in rejecting claim 5 above).

As per claim 11, Mainprize teaches the method of claim 1, wherein the imaging process is an image filter, an image processing algorithm, a planar imaging process, a tomographic imaging process, a partial-angle tomographic imaging process, a scatter-imaging process, an image acquisition process, or an image reconstruction process (Mainprize: See arguments and citations offered in rejecting claim 8 above: particularly see paras 2 and 66).

As per claim 12, Mainprize teaches the method of claim 1, wherein the imaging process is a new or modified imaging software application that performs an image acquisition process and/or an image reconstruction process for an existing imaging system (Mainprize: See arguments and citations offered in rejecting claim 8 above; also see para 71: “DSP 204 can be configured to process the mammographic images received by the processing unit 202 in accordance with the algorithms”; para 70: “MPU 206 can be configured to control the operation of components in the processing unit 202 and can include instructions to perform processing of the mammographic images on the DSP 204”; Fig. 2; para 66: “Generating the imaging biomarkers may also include using a system model of the x-ray imaging signal propagation to reduce measurement variability… The x-ray imaging system model may incorporate a monoenergetic or polyenergetic model of the x-ray spectrum, and can include various physical phenomena such as x-ray scatter, detection absorption probabilities, and transmission probabilities through the breast tissue, transmission ratios through the anti-scatter grid, detector response blurring, and electronic noise. When an x-ray imaging system model is used, the method for generating the imaging biomarker may include computing a scale factor based on the model to adjust values to correspond to the actual ROI”).

As per claim 13, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 13. Mainprize also teaches an imaging system; a processor; and a memory having stored thereon instructions which, when executed by the processor, cause the processor (Mainprize: See arguments and citations offered in rejecting claim 1 and 12 above; Fig. 1: 102; Fig. 2L 220; paras 2, 4, 7, 10, 21, 39, 48, 49, 53, 66, 68: x-ray; Fig. 2).

(Mainprize: See arguments and citations offered in rejecting claim 13 and 5 above).

As per claim 15, Mainprize teaches the system of claim 13, wherein the instructions further cause the processor to assign weights to two or more texture parameters based on a detection task (Mainprize: See arguments and citations offered in rejecting claim 13 and 6 above).

As per claim 16, Mainprize teaches the system of claim 13, wherein the imaging process is a new or modified software application that performs an image acquisition process or a reconstruction process to be executed on the imaging system, and wherein the instructions further cause the processor to: determine whether the predicted performance is greater than a predetermined threshold; and if it is determined that the predicted performance is not greater than the predetermined threshold, modify the software application or parameters or settings of the software application based on the predicted performance  (Mainprize: See arguments and citations offered in rejecting claim 13, 5, 12 above; also see para 62: “Another example of an intermediate output includes the calculated percent area of regions in a mammographic image that are identified as "bad" relative to a defined threshold value for local detectability, d_local”).

As per claim 17, 18, 20, arguments made in rejecting claim 13, 14, 15 are analogous to arguments for rejecting claim 17, 18, 20. 

(Mainprize: See arguments and citations offered in rejecting claim 5 above: Different imaging modality has different structure).

As per claim 21, arguments made in rejecting claim 17 and 11 are analogous to arguments for rejecting claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662